Title: New York Assembly. Address of the New York Legislature to Governor George Clinton, [20 January 1787]
From: Hamilton, Alexander
To: 


[New York, January 20, 1787]
We the Representatives of the People of the State of New-York in Assembly, beg leave to assure your Excellency, that the several important matters mentioned in your Excellency’s Speech, and communicated in the papers that accompany it, shall, in the course of the Session engage our most serious attention.
With dispositions truly fœderal, we shall take into consideration the different acts of the United States, and, with an earnest solicitude for the national honor, credit, and welfare, shall chearfully make such provisions as shall appear to us competent to those great objects, and compatible with the abilities and Constitution of the State.
We learn with peculiar pleasure, that the measures adopted by the Legislature, at the last Session, for settling, otherwise than by a Fœderal Court, the territorial dispute between this State and the Commonwealth of Massachusetts, have been carried into full effect; and that while through the Divine Goodness, we enjoy the blessings of internal peace and order, the sources of external discord and animosity resulting from a controverted boundary, are happily extinguished, the public tranquility in a point of such magnitude secured, and the heavy expence of a judicial investigation avoided. The conduct of our Commissioners in this delicate and important trust, meets with our entire approbation; and we shall freely concur in making adequate provision for the services rendered and expences incurred, either in preparation for trial, or towards the adjustment of the controversy.

We are also happy to observe, that the Commissioners for running the line of jurisdiction between this State and the Commonwealth of Pennsylvania, have made as great a progress as the season would permit. The good understanding which subsisted between them, must have contributed not less to this end, than to the œconomy which appears in their expences, and will no doubt facilitate the final accomplishment of this business.
The arrangement of the Militia under the late law, announced by your Excellency as nearly compleat, is a proof of the attention which has been paid to this interesting object. We doubt not the future conduct of that respectable class of Citizens, will justify the expectations formed from the laudable zeal by which it is thus far distinguished.
We lament, with your Excellency, the fatal ravages to which Wheat, our staple commodity, has of late been exposed, from an insect which has already over-run so large a part of the State; and if any thing in the power of the Legislature can be devised to avert so affecting a calamity, we shall feel ourselves impelled by every motive, to adopt it.
It gives us pleasure to learn that very considerable reductions have lately been made of the debts due from the public to the Citizens of this State; an object which we shall be ready still further to promote by every prudent and equitable measure; convinced of the truth of the sentiment expressed by your Excellency, that a faithful performance of our engagements is essential to the firm establishment of the public credit and prosperity.
Assembly-Chamber, January 20th, 1787.
